DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Non-Statutory double Patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boris et al. (US 2006/0040642 A1, hereinafter “Boris”) in view of  (US Satyavolu et al. (US 2010/0183132 A1, hereinafter “Satyavolu”, provisional document 61/146,120 dated 01/21/2009) and Ho et al. (US 2008/0020738 A1”).
Regarding claim 1, Boris discloses a system (see abstract, Figure 3, para. 0038, multiple cell phones connected in a cellular system; para. 0079, different type of devices in a wireless network, para. 0066, usage data record is communicated to SCS or network device, para. 0030, parameters specify which service needs to be reported; para. 0058, service usage monitoring calls, SMS and other communication activities), comprising: wherein the processor is configured to: collect device generated service usage information from each of the plurality of wireless end-user devices via the respective secure link with that device (see para. 0031, service usage monitoring compile and collects service usage data and send to SCS; para. 0030, parameters specify which service needs to be reported; para. 0058, service usage monitoring and report services usage as calls,  SMS and other communication activities which can be different applications running on the device), the device generated service usage information from each wireless end-user device comprising a report of application layer service activity for a plurality of applications resident on that device (see para. 0058, service usage monitoring located on a device which monitors the usage activities and report to SCS); and a memory coupled to the processor and configured to provide the processor with instructions (see para. 0032 and 0034). Boris discloses all the subject 
Regarding claim 2, Boris discloses wherein the device generated service usage information further comprises usage monitoring information for transactional services (see para. 0019, 0030-031,usage or transactional data of calls for charging or billing purpose; see also Ho’s para. 0011, billing data). 
Regarding claim 4, Boris  and Satyavolu disclose all the subject matter but fails to mention wherein the network device is a service controller, and the secure link to each wireless end-user device is a secure link to a service processor on that device. However, Ho from a similar field of endeavor discloses wherein the network device is a service controller, and the secure link to each wireless end-user device is a secure link to a service processor on that device (see para 0011, secure link). Thus, it would have been obvious to one ordinary skill in the art at the time invention was made to include Ho secure link scheme into Boris and Satyavolu transmission scheme. The method can be implemented in a wireless network. The motivation of doing this is to provide secure billing transaction to a user.
Regarding claim 7, Boris discloses all the subject matter but fails to mention further comprising the settlement platform. However, Satyavolu from a similar field of endeavor discloses further comprising the settlement platform (see para. 0062-0063, service usage data types may be used to calculate aggregate score for settlement platform broadly interpreted such as comparing service offerings for credit card and ranking service offerings; service; para. 0073, service usage data for insurance policy purpose). Thus, it would have been obvious to one ordinary skill at the time of invention was made to include Satyavolu aggregation scheme into Boris service usage data. The 
Regarding claim 8, Boris discloses all the subject matter but fails to mention wherein the plurality of wireless end-user devices are a first plurality of wireless end-user devices in a first device group partition assigned to the settlement platform (see para. 0062-0063, service offering platform can be the settlement platform for comparing service offerings for credit cards based on service usage data of the devices), and wherein the processor is further configured to, for a second plurality of wireless end-user devices in a second device group partition assigned to a second settlement platform (see para. 0026, settlement platform can be partitioned based on insurance offering data, therefore devices can be categorized); and aggregate the device generated service usage information for the second settlement (see para. 0026, aggregate score for plurality of insurance offerings platform). Thus, it would have been obvious to one ordinary skill at the time of invention was made to include Satyavolu aggregation scheme into Boris service usage data. The method can be implemented in a wireless device. The motivation of doing this is to provide alternate service offerings based on the service usage. Boris and Satyavolu disclose all the subject matter but fail to mention collect device generated service usage information from each of the second plurality of wireless end-user devices via a respective secure link with that device. However, Ho from a similar field of endeavor discloses collect device generated service usage information from each of the second plurality of wireless end-user devices via a respective secure link with that device (see Figure 1, para. 0011, secure link 36 between service unit and mobile devices). Thus, it would have been obvious to one .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boris in view of Satyavolu and Ho as applied to claims 1 and 2 above, and further in view of Musgrave (US 7,318,050 B1).
Regarding claim 3, Boris, Satyavolu and Ho disclose all the subject matter but fail to mention wherein the usage monitoring information for transactional services comprises transaction codes for each of a plurality of transaction types. However, Musgrave form a similar field of endeavor discloses wherein the usage monitoring information for transactional services comprises transaction codes for each of a plurality of transaction types (see column 3 lines 37-67). Thus, it would have been obvious to one ordinary skill in the art at the time of invention was made to include Musgrave transaction code scheme into Boris and Satyavolu service usage scheme. The method can be implemented in a wireless device. The motivation of doing this is to authenticate data.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boris in view of Satyavolu and Ho as applied to claims 1 and 4 above, and further in view of Ficcaglia et al. (WO 2009/002949 A2, hereinafter “Ficcaglia”).
Regarding claim 5,  Boris and Satyavolu disclose all the subject matter but fails to mention wherein the device generated service usage information from each of the plurality of wireless end-user devices is collected at heartbeat events for each respective device. However, Ficcaglia from a similar field of endeavor discloses wherein the device generated service usage information from each of the plurality of wireless end-user devices is collected at heartbeat events for each respective device (see para. 0029, usage data include heartbeat events). Thus, it would have been obvious to one ordinary skill in the art at the time invention was made to include Ficcaglia heartbeat events scheme into Boris and Satyavolu service usage scheme. The method can be implemented in a wireless device. The motivation of doing this is to identify transactional problems.
Regarding claim 6, Boris and Satyavolu disclose all the subject matter but fails to mention wherein the processor is further configured to, at a heartbeat event for a respective device, send a request for device generated service usage information to the service processor on that device. However, Ficcaglia from a similar field of endeavor discloses wherein the processor is further configured to, at a heartbeat event for a respective device, send a request for device generated service usage information to the service processor on that device (see para. 0029, usage data include heartbeat events). Thus, it would have been obvious to one ordinary skill in the art at the time invention was made to include Ficcaglia heartbeat events scheme into Boris and Satyavolu service usage scheme. The method can be implemented in a wireless device. The motivation of doing this is to identify transactional problems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463